Order
PER CURIAM:
Larry and Ida Brotherton, husband and wife, sued Charles Leffler in the Circuit Court of Livingston County, seeking specific performance of their contractual right to repurchase farm property in Chillicothe which the Brothertons had previously sold to Leffler. After a bench trial, the circuit court denied specific performance. The Brothertons appeal. We affirm. Because a published opinion would have no prece-dential value, an unpublished memorandum setting forth the reasons for this or*921der has been provided to the parties. Rule 84.16(b).